


EXHIBIT 10.32

EXECUTION COPY

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”), dated as of March 8, 2004
(the “Termination Date”), is entered into by and between Thomas S. Rogers
(“Rogers”) and PRIMEDIA, Inc. (together with its subsidiaries and affiliates,
“PRIMEDIA”) (which, together with its successors, subsidiaries, officers,
directors and shareholders are collectively referred to as the “Beneficiaries”).

WHEREAS, Rogers was employed by PRIMEDIA pursuant to the Employment Agreement
made and entered into as of January 3, 2000, by and between PRIMEDIA and Rogers
(the “Employment Agreement”); and

WHEREAS, Rogers resigned as an officer and director of PRIMEDIA effective as of
April 17, 2003 (the “Trigger Date”), but has remained employed by PRIMEDIA as an
employee through the Termination Date; and

WHEREAS, the parties have agreed to treat Rogers’ resignation as an officer and
director of PRIMEDIA as a termination without “Cause” of Rogers employment under
Section 12(d) of the Employment Agreement, the effective date of which shall be
the Termination Date; and

WHEREAS, Rogers and PRIMEDIA, on behalf of all the Beneficiaries, have agreed to
resolve and settle any and all of their disputed claims and all differences
between them, including, but in no way limited to, any differences that might
arise in connection with Rogers’ employment with PRIMEDIA, Rogers’ rights as an
equityholder of PRIMEDIA, and the termination of Rogers’ employment; and

NOW, THEREFORE, in consideration of the recitals, promises, and other good and
valuable consideration specified herein, the receipt and sufficiency of which is
hereby acknowledged, Rogers and PRIMEDIA, on behalf of all the Beneficiaries,
agree that, effective as of the close of business on the Termination Date,
Rogers’ employment with PRIMEDIA and its affiliates shall terminate, and shall
further agree as follows:


1.                                      PAYMENTS AND BENEFITS TO ROGERS

1.1           Cash Payments.  Subject to the expiration of the Revocation Period
(as defined in Section 2.5(b) below), PRIMEDIA will pay to Rogers the following
amounts at the times and periods specified in this Section 1.1:


(A)           LUMP SUM PAYMENT.   ON THE EFFECTIVE DATE (AS DEFINED IN SECTION
8.2 OF THIS AGREEMENT), PRIMEDIA SHALL MAKE A LUMP SUM PAYMENT TO ROGERS IN AN
AMOUNT EQUAL TO THE PRESENT VALUE OF THE EXCESS OF $2,580,000 OVER THE TOTAL
AMOUNT OF BASE SALARY PAID TO ROGERS BY PRIMEDIA IN RESPECT OF THE PERIOD
BEGINNING ON THE TRIGGER DATE AND ENDING ON THE TERMINATION DATE, WHICH EXCESS
WOULD OTHERWISE BE PAYABLE OVER THE BALANCE OF THE TWENTY-FOUR MONTH PERIOD THAT
COMMENCED ON THE TRIGGER DATE (THE “BASE SALARY PAYMENT”).  THE BASE SALARY
PAYMENT SHALL BE CALCULATED USING AS THE DISCOUNT RATE THE APPLICABLE FEDERAL
RATE SPECIFIED UNDER SECTION 1274 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”) FOR SHORT-TERM TREASURY OBLIGATIONS (AS PUBLISHED BY THE
INTERNAL REVENUE SERVICE FOR THE MONTH IN WHICH THE TERMINATION DATE OCCURS)
(THE “DISCOUNT RATE”).  ROGERS HEREBY ACKNOWLEDGES AND AGREES THAT HE HAS, AS OF

--------------------------------------------------------------------------------


 

the Termination Date, previously received payment of his base salary from the
Trigger Date through the Termination Date, and that, when aggregated with the
Base Salary Payment, Rogers will have received payments in full satisfaction of
PRIMEDIA’s obligations under Section 12(d)(ii) of the Employment Agreement.

 


(B)           2003 PRO RATA ANNUAL BONUS PAYMENT.  ON THE EFFECTIVE DATE,
PRIMEDIA SHALL MAKE A LUMP SUM PAYMENT TO ROGERS IN AN AMOUNT EQUAL TO
$266,667.00, WHICH REPRESENTS ROGERS’ PRO RATA ANNUAL BONUS PAYMENT FOR THE
PERIOD JANUARY 1, 2003 THROUGH APRIL 16, 2003, CALCULATED UNDER SECTION
12(D)(III) OF THE EMPLOYMENT AGREEMENT.


(C)           TARGET BONUS PAYMENTS.  ON THE EFFECTIVE DATE, PRIMEDIA SHALL MAKE
A LUMP SUM PAYMENT TO ROGERS IN AN AMOUNT EQUAL TO THE SUM OF (I) THE PRODUCT OF
(X) $1,600,000 AND (Y) A FRACTION, THE NUMERATOR OF WHICH SHALL EQUAL THE NUMBER
OF DAYS BETWEEN APRIL 17, 2003 AND THE TERMINATION DATE AND THE DENOMINATOR OF
WHICH SHALL EQUAL 365 AND (II) THE PRESENT VALUE OF THE BALANCE OF $1,600,000.00
OTHERWISE PAYABLE OVER THE PERIOD BETWEEN THE TERMINATION DATE AND APRIL 16,
2005 (THE “TARGET BONUS PAYMENT”).  THE TARGET BONUS PAYMENT SHALL BE CALCULATED
USING THE DISCOUNT RATE, AS PROVIDED FOR UNDER SECTION 12(D)(III) OF THE
EMPLOYMENT AGREEMENT, IN FULL SATISFACTION OF PRIMEDIA’S OBLIGATIONS THEREUNDER.


(D)           SETTLEMENT PAYMENT.  ON THE EFFECTIVE DATE, PRIMEDIA WILL PAY TO
ROGERS (I) AN AMOUNT EQUAL TO $199,000.00 (THE “SETTLEMENT PAYMENT”), WHICH
AMOUNT IS EQUAL TO THE SUM OF (X) A PAYMENT TO ROGERS IN SETTLEMENT OF ANY
ACCRUED VACATION PAY ($59,000.00) AND (Y) AN ADDITIONAL PAYMENT IN SETTLEMENT OF
ROGERS’ 2002 ANNUAL BONUS ($140,000.00) AND (II) AN AMOUNT EQUAL TO ANY UNPAID
BASE SALARY ACCRUED BY ROGERS THROUGH THE TERMINATION DATE.


(E)           ATTORNEYS FEES.  ON THE EFFECTIVE DATE, PRIMEDIA WILL PAY AN
AGGREGATE AMOUNT OF $195,000.00 TO THE LAW FIRM OF SWIDLER BERLIN SHEREFF
FRIEDMAN, LLP, FOR DISTRIBUTION SWIDLER BERLIN SHEREFF FRIEDMAN, LLP AND THE
BACHELDER FIRM IN RESPECT OF THE LEGAL FEES (INCLUDING COSTS AND EXPENSES)
INCURRED IN RESPECT OF THE LEGAL SERVICES OF SUCH FIRMS PROVIDED TO ROGERS IN
CONNECTION WITH THE NEGOTIATION AND SETTLEMENT OF THE SUBJECT MATTER CONTAINED
IN THIS AGREEMENT.

 

 

2

--------------------------------------------------------------------------------


 

 

1.2           Stock Options and Restricted Shares.


(A)           4/5/6 STOCK OPTIONS.  ON THE TERMINATION DATE, THE OPTIONS TO
PURCHASE 3,000,000 SHARES OF COMMON STOCK OF PRIMEDIA (“PRIMEDIA STOCK”) (SUCH
OPTIONS, THE “4/5/6 OPTIONS”) GRANTED TO ROGERS PURSUANT TO THE INCENTIVE AND
PERFORMANCE STOCK OPTION AGREEMENT DATED AS OF APRIL 16, 2002 (THE “4/5/6 STOCK
OPTION AGREEMENT”) SHALL BE FULLY VESTED AND EXERCISABLE, NOTWITHSTANDING THE
PROVISIONS OF SECTION 4(B) OF THE 4/5/6 STOCK OPTION AGREEMENT.  IN ADDITION,
NOTWITHSTANDING THE PROVISIONS OF SECTION 6 OF THE 4/5/6 STOCK OPTION AGREEMENT,
ALL OPTIONS GRANTED UNDER THE 4/5/6 STOCK OPTION AGREEMENT (AND NOT PREVIOUSLY
VESTED AND EXERCISED) SHALL REMAIN EXERCISABLE UNTIL APRIL 16, 2012, AND MAY NOT
BE EXERCISED AT ANY TIME THEREAFTER. EXCEPT AS SET FORTH SPECIFICALLY HEREIN,
NOTHING IN THIS SECTION 1.2(A) SHALL BE CONSTRUED TO AMEND, ALTER, REVISE OR
CHANGE ANY OTHER TERMS OR CONDITIONS OF THE 4/5/6 STOCK OPTION AGREEMENT.


(B)           INITIAL GRANT OPTIONS.  ALL OPTIONS TO PURCHASE 5,000,000 SHARES
PRIMEDIA STOCK (“INITIAL OPTIONS”, AND TOGETHER WITH THE 4/5/6 OPTIONS, THE
“OPTIONS”) GRANTED TO ROGERS PURSUANT TO THE STOCK OPTION AGREEMENT DATED AS OF
DECEMBER 3, 1999 (THE “ORIGINAL STOCK OPTION AGREEMENT”) ARE BY THEIR TERMS
FULLY VESTED AND SHALL (TO THE EXTENT NOT PREVIOUSLY VESTED AND EXERCISED)
REMAIN EXERCISABLE UNTIL DECEMBER 3, 2009, AND MAY NOT BE EXERCISED AT ANY TIME
THEREAFTER.  EXCEPT AS SET FORTH SPECIFICALLY HEREIN, NOTHING IN THIS SECTION
1.2(B) SHALL BE CONSTRUED TO AMEND, ALTER, REVISE OR CHANGE ANY OTHER TERMS OR
CONDITIONS OF THE ORIGINAL STOCK OPTION AGREEMENT.


(C)           RABBI TRUST RESTRICTED SHARES.  PURSUANT TO THE RESTRICTED STOCK
UNITS AWARD AGREEMENT BETWEEN PRIMEDIA AND ROGERS DATED AS OF DECEMBER 3, 1999
(THE “RSU AGREEMENT”) AND THE RABBI TRUST AGREEMENT BY AND BETWEEN PRIMEDIA AND
U.S. TRUST COMPANY, NATIONAL ASSOCIATION (THE “TRUSTEE”), DATED AS OF DECEMBER
31, 2000 (THE “TRUST AGREEMENT”), SUBJECT TO SECTION 1.5(B) OF THIS AGREEMENT,
PRIMEDIA SHALL INSTRUCT THE TRUSTEE (AS DEFINED THEREIN) TO DELIVER TO ROGERS
(OR HIS DESIGNATED BROKER, TO THE EXTENT SO INSTRUCTED) THE 1,380,711 SHARES OF
PRIMEDIA STOCK (THE “RESTRICTED SHARES”) HELD BY THE TRUSTEE UNDER THE TRUST
AGREEMENT AS SOON AS PRACTICABLE ON OR AFTER THE TERMINATION DATE.  PRIMEDIA
SHALL PAY ALL FEES AND EXPENSES RELATED TO THE ADMINISTRATION OF THE RSU
AGREEMENT AND THE TRUST AGREEMENT, INCLUDING THE TRUSTEE’S AND/OR CUSTODIAL FEES
ASSOCIATED WITH THE DISTRIBUTION OF THE RESTRICTED SHARES.


(D)           SHARES ISSUED UPON OPTION EXERCISE AND DELIVERY OF RESTRICTED
SHARES.  ALL SHARES OF PRIMEDIA STOCK DELIVERED PURSUANT TO THE EXERCISE OF ANY
OPTION DESCRIBED IN SECTIONS 1.2(A) AND/OR 1.2(B) OF THIS AGREEMENT, AND/OR
PURSUANT TO THE RSU AGREEMENT AS DESCRIBED IN SECTION 1.2(C) OF THIS AGREEMENT,
SHALL BE (I) FREE AND CLEAR OF ANY LIEN, CHARGE, ENCUMBRANCE OR OTHER RIGHT IN
FAVOR OF PRIMEDIA OR THE TRUSTEE OR CREATED BY PRIMEDIA, (II) FREELY
TRANSFERABLE (SUBJECT TO ANY TRADING RESTRICTIONS IMPOSED BY LAW OR THE
EXCHANGE(S) ON WHICH SUCH SHARES MAY TRADE FROM TIME TO TIME) AND (III)
APPROPRIATELY REGISTERED BY PRIMEDIA ON A FORM S-8 (OR ANY SUCCESSOR FORM
THERETO) FILED WITH THE SECURITIES EXCHANGE COMMISSION FOR RESALE BY ROGERS.

 

3

--------------------------------------------------------------------------------


 

1.3           Other Employee Benefits.

 


(A)           GROUP HEALTH COVERAGE.  EFFECTIVE AS OF THE TERMINATION DATE,
PRIMEDIA SHALL CONTINUE TO PROVIDE ROGERS AND HIS ELIGIBLE DEPENDENTS WITH
MEDICAL, VISION AND DENTAL BENEFITS PURSUANT TO PRIMEDIA’S HEALTH, VISION AND
DENTAL BENEFIT PROGRAMS IN EFFECT FROM TIME TO TIME, AT SUCH LEVELS AND AT SUCH
COSTS AS MADE AVAILABLE TO ROGERS AND HIS ELIGIBLE DEPENDENTS AND HIS ELIGIBLE
DEPENDENTS IMMEDIATELY PRIOR TO THE TERMINATION DATE (“MEDICAL COVERAGE”) UNTIL
THE EARLIER OF (I) APRIL 16, 2005 OR (II) THE DATE OR DATES THAT ROGERS BECOMES
ELIGIBLE FOR COVERAGE AND BENEFITS UNDER THE PLANS AND PROGRAMS OF A SUBSEQUENT
EMPLOYER, AS APPLICABLE.  NOTWITHSTANDING THE FOREGOING, (X) AS A CONDITION TO
RECEIVING THE BENEFITS UNDER THIS SECTION 1.3(A) AND AS REQUIRED PURSUANT TO
PRIMEDIA’S HEALTH INSURANCE POLICY AS IN EFFECT ON THE DATE HEREOF, ROGERS SHALL
ELECT TO RECEIVE GROUP HEALTH INSURANCE COVERAGE FROM PRIMEDIA AS PERMITTED
PURSUANT TO THE CONSOLIDATED OMNIBUS RECONCILIATION ACT OF 1985, AS AMENDED
(“COBRA”), WHICH COVERAGE SHALL BEGIN ON THE TERMINATION DATE AND RUN THROUGH
THE PERIOD PROVIDED PURSUANT TO COBRA (THE “COBRA COVERAGE PERIOD”), (Y) THE
MEDICAL COVERAGE PROVIDED TO ROGERS BY PRIMEDIA UNDER THIS AGREEMENT SHALL BE IN
FULL SATISFACTION OF PRIMEDIA’S OBLIGATIONS TO ROGERS WITH RESPECT TO THE
PROVISION OF HEALTH INSURANCE UNDER THE EMPLOYMENT AGREEMENT AND (Z) UPON THE
EXPIRATION OF THE MEDICAL COVERAGE AS PROVIDED IN THE IMMEDIATELY PROCEEDING
SENTENCE, ROGERS MAY CONTINUE TO RECEIVE GROUP HEALTH INSURANCE COVERAGE FROM
PRIMEDIA, AT THE SAME COST PRIMEDIA PAYS TO PROVIDE SUCH COVERAGE FOR THE
BALANCE OF THE COBRA COVERAGE PERIOD, AS PERMITTED UNDER COBRA.  TO THE EXTENT
THE MEDICAL COVERAGE PROVIDED TO ROGERS BY PRIMEDIA AS SET FORTH ABOVE IS
SUBJECT TO FEDERAL, STATE OR LOCAL PERSONAL INCOME, EMPLOYMENT AND OTHER TAXES
(COLLECTIVELY, THE “TAXES”), PRIMEDIA WILL PROVIDE ROGERS WITH AN ADDITIONAL
PAYMENT, AT THE TIME SUCH TAXES ARE PAYABLE, IN AN AMOUNT SUCH THAT, AFTER
PAYMENT OF ALL SUCH TAXES ON SUCH ADDITIONAL PAYMENT, ROGERS WILL RETAIN AN
AMOUNT EQUAL TO THE AMOUNT OF ANY SUCH TAXES IMPOSED ON ROGERS AS A RESULT OF
THE PROVISION OF SUCH MEDICAL COVERAGE.


(B)           OTHER BENEFIT PLANS.  PRIMEDIA ACKNOWLEDGES THAT IT IS REQUIRED
UNDER SECTION 13(D) OF THE EMPLOYMENT AGREEMENT TO CONTINUE CERTAIN EMPLOYEE
BENEFITS FOR ROGERS OR, IF SUCH COVERAGE CANNOT BE CONTINUED, TO PAY ROGERS AN
AMOUNT SUFFICIENT TO OBTAIN, ON AN AFTER-TAX BASIS, EQUIVALENT COVERAGE.  ROGERS
HEREBY ACKNOWLEDGES THAT THE TERMS OF THOSE PRIMEDIA BENEFIT PLANS THAT PROVIDE
THE BENEFITS LISTED ON SCHEDULE B, ATTACHED HERETO, DO NOT PERMIT ROGERS TO
CONTINUE TO PARTICIPATE IN SUCH PLANS (UNLESS OTHERWISE SPECIFIED IN SCHEDULE B)
FOLLOWING THE TERMINATION DATE.  IN CONNECTION WITH THE FOREGOING, SCHEDULE B
HERETO (I) LISTS THE BENEFITS PRIMEDIA IS REQUIRED TO CONTINUE AND (II)
SPECIFIES WHETHER PRIMEDIA WILL CONTINUE SUCH COVERAGE OR PROVIDE ROGERS WITH
CASH PAYMENTS THAT ARE SUFFICIENT FOR ROGERS TO OBTAIN BENEFITS THAT ARE
EQUIVALENT TO THE BENEFITS TO WHICH ROGERS WAS ENTITLED IMMEDIATELY PRIOR TO THE
TERMINATION DATE, AS SET FORTH ON SCHEDULE B (THE “BENEFIT PAYMENTS”). THE
BENEFIT PAYMENTS SHALL BE PAYABLE IN SUCH AMOUNTS, AND AT SUCH TIMES, AS ARE SET
FORTH ON SCHEDULE B. TO THE EXTENT THE BENEFIT PAYMENTS ARE SUBJECT TO FEDERAL,
STATE OR LOCAL INCOME, EMPLOYMENT AND OTHER TAXES, PRIMEDIA WILL PROVIDE ROGERS
WITH AN ADDITIONAL PAYMENT (THE “BENEFIT TAX PAYMENT”), AT THE TIME EACH BENEFIT
PAYMENT IS PAYABLE PURSUANT TO SCHEDULE B, IN AN AMOUNT SUCH THAT, AFTER PAYMENT
OF ALL SUCH TAXES, ROGERS WILL RETAIN AN AMOUNT EQUAL TO THE CORRESPONDING
BENEFIT PAYMENT.  ROGERS HEREBY ACKNOWLEDGES AND AGREES THAT THE AMOUNTS SET
FORTH ON SCHEDULE B ATTACHED HERETO WITH RESPECT TO EACH OF THE PARTICULAR

 

4

--------------------------------------------------------------------------------


 


BENEFIT OR COVERAGE IDENTIFIED ON SUCH SCHEDULE (WHICH, FOR THE AVOIDANCE OF
DOUBT, INCLUDES ALL BENEFIT PAYMENTS AND THE CORRESPONDING BENEFIT TAX PAYMENTS)
ARE SUFFICIENT FOR ROGERS TO PURCHASE BENEFITS THAT ARE EQUIVALENT TO THOSE
CORRESPONDING BENEFITS THAT HE WAS ELIGIBLE TO RECEIVE IMMEDIATELY PRIOR TO THE
TERMINATION DATE, AS IDENTIFIED ON SCHEDULE B.

1.4           Office Accommodations and Equipment; Reimbursement of Expenses.


(A)           FOR THE PERIOD COMMENCING NOVEMBER 1, 2003 AND ENDING ON APRIL 16,
2004 (THE “LEASE PERIOD”), PRIMEDIA SHALL PAY TRGET MEDIA LLC, $53,188.00 (THE
“LEASE PAYMENT”) IN A SINGLE LUMP SUM ON THE EFFECTIVE DATE FOR THE OFFICE
ACCOMMODATIONS IDENTIFIED ON SCHEDULE C.  IN ADDITION, DURING THE LEASE PERIOD,
PRIMEDIA SHALL PROVIDE TO ROGERS THE EQUIPMENT AND SERVICES (INCLUDING
REIMBURSEMENT FOR UTILITIES AND OTHER EXPENSES, AS APPLICABLE) SET FORTH ON
SCHEDULE C, IN ACCORDANCE WITH THE TERMS OF SCHEDULE C, AND TRANSFER TITLE TO
ROGERS (TO THE EXTENT PRIMEDIA ITSELF HOLDS TITLE) OF THE FOLLOWING: (I) ANY
COMPUTER AND TELECOMMUNICATIONS OFFICE EQUIPMENT (INCLUDING FAX MACHINES,
BLACKBERRY E-MAIL DEVICES, TELEPHONES, AND CELL PHONES) LOCATED AT ROGERS’
RESIDENCE AS OF THE TERMINATION DATE AND (II) ALL FURNISHINGS, FILE CABINETS AND
OFFICE EQUIPMENT MAINTAINED AT ROGERS’ CURRENT OFFICE.


(B)           ON THE EFFECTIVE DATE, PRIMEDIA SHALL MAKE A LUMP SUM PAYMENT TO
ROGERS TO REIMBURSE ROGERS IN FULL FOR COSTS INCURRED FROM THE TRIGGER DATE TO
THE TERMINATION DATE FOR OFFICE OR HOME OFFICE, COMPUTER AND TELECOMMUNICATIONS
EQUIPMENT OR SERVICES NOT PREVIOUSLY REIMBURSED BY PRIMEDIA, WHICH COSTS HAVE
BEEN DOCUMENTED AND WHICH DOCUMENTATION HAS BEEN SUBMITTED BY ROGERS TO PRIMEDIA
PRIOR TO THE DATE OF THIS AGREEMENT OR WHICH SHALL BE SUBMITTED BY ROGERS WITHIN
FIVE BUSINESS DAYS OF THE TERMINATION DATE.

1.5           Tax Withholding.


(A)           WITHHOLDING GENERALLY.  ALL PAYMENTS MADE UNDER THIS AGREEMENT
(WITH THE EXCEPTION OF THE PAYMENT OF ATTORNEYS FEES AND THE PAYMENTS, TRANSFERS
AND SERVICES DESCRIBED IN SECTION 1.4 AND SCHEDULE C (THE “OFFICE PAYMENTS”))
SHALL BE TREATED AS SUPPLEMENTAL WAGE PAYMENTS (THE APPLICABLE RATE OF WHICH, AS
OF THE DATE HEREOF, IS 26% OF ANY SUCH PAYMENT FOR FEDERAL INCOME TAX PURPOSES)
FOR PURPOSES OF FEDERAL, STATE AND LOCAL TAX WITHHOLDING.  SUBJECT TO SECTION
1.5(B), PRIMEDIA MAY WITHHOLD FROM ANY AMOUNTS PAYABLE IN CASH UNDER THIS
AGREEMENT (OTHER THAN THE ATTORNEYS FEES AND THE OFFICE PAYMENTS) SUCH TAXES AS
MAY BE REQUIRED TO BE WITHHELD IN RESPECT OF ANY PAYMENT AND/OR ANY BENEFIT
PROVIDED FOR UNDER THIS AGREEMENT PURSUANT TO ANY APPLICABLE LAW OR REGULATION,
INCLUDING, WITHOUT LIMITATION, SUPPLEMENTAL WAGE PAYMENTS, AND AN AMOUNT IN
RESPECT OF THE APPLICABLE WITHHOLDING LIABILITY ARISING UPON THE DISTRIBUTION OF
THE RESTRICTED SHARES TO ROGERS AS PROVIDED IN SECTION 1.2(C) OF THIS AGREEMENT.
FOR THE AVOIDANCE OF DOUBT, PRIMEDIA SHALL NOT WITHHOLD ANY TAXES FROM THE
ATTORNEYS’ FEES OR THE OFFICE PAYMENTS.


(B)           WITHHOLDING IN RESPECT OF RESTRICTED SHARES.  IN CONNECTION WITH
THE PAYMENT TO PRIMEDIA BY ROGERS OF THE APPLICABLE WITHHOLDING LIABILITY IN
RESPECT OF THE TAXES PAYABLE UPON THE DISTRIBUTION OF THE RESTRICTED SHARES,
DETERMINED IN A MANNER CONSISTENT WITH SECTION 1.5(A) ABOVE (THE “RESTRICTED
SHARE WITHHOLDING LIABILITY”),

 

5

--------------------------------------------------------------------------------


 


PRIMEDIA SHALL DELIVER TO THE TRUSTEE THE PAYMENT SCHEDULE (AS DEFINED IN THE
TRUST AGREEMENT) AS REQUIRED UNDER THE TERMS OF THE TRUST AGREEMENT, WHICH
PAYMENT SCHEDULE SHALL PROVIDE THAT, ON THE TERMINATION DATE, THE TRUSTEE WILL
TRANSFER (I) A NUMBER OF RESTRICTED SHARES HAVING A FAIR MARKET VALUE
(CALCULATED BASED ON THE CLOSING PRICE OF ONE SHARE OF COMMON STOCK OF PRIMEDIA
ON THE FIRST TRADING DAY IMMEDIATELY PRECEDING THE TERMINATION DATE) EQUAL TO
THE AMOUNT OF THE RESTRICTED SHARE WITHHOLDING LIABILITY (THE “WITHHOLDING
SHARES”) TO A BROKER DESIGNATED IN WRITING BY ROGERS (THE “BROKER”) AND (II) THE
REMAINDER OF THE RESTRICTED SHARES DIRECTLY TO ROGERS (OR HIS BROKER OR OTHER
AGENT AS ROGERS MAY DESIGNATE IN WRITING).  IN ADDITION, ROGERS SHALL DELIVER
IRREVOCABLE INSTRUCTIONS TO THE BROKER TO SELL ON THE TERMINATION DATE ALL OF
THE WITHHOLDING SHARES IT RECEIVES FROM THE TRUSTEE, AND TO PROMPTLY REMIT ALL
PROCEEDS FROM SUCH SALE TO PRIMEDIA.  IN THE EVENT THAT SUCH SALES PROCEEDS DO
NOT SATISFY THE AMOUNT OF THE RESTRICTED SHARE WITHHOLDING LIABILITY, ROGERS
SHALL PROMPTLY PAY TO PRIMEDIA IN CASH ANY SUCH SHORTFALL.  IN THE EVENT THAT
SUCH SALES PROCEEDS ARE IN EXCESS OF THE AMOUNT OF THE RESTRICTED SHARE
WITHHOLDING LIABILITY, PRIMEDIA SHALL PROMPTLY PAY TO ROGERS IN CASH ANY SUCH
EXCESS.

1.6           Full Satisfaction of Potential Claims.  Rogers hereby acknowledges
and agrees that his receipt of all payments and benefits provided in Section 1
of this Agreement constitutes full and final payment, accord and satisfaction of
any and all potential claims described in Section 2 of this Agreement against
the Company Releasees (as defined therein) and that, except as provided in
Section 1.3 of this Agreement, no benefits or payments provided for herein shall
be reduced on account of any subsequent employment or engagement of Rogers.


2.                                      RELEASES AND REPRESENTATIONS

2.1           Rogers Release.  For and in consideration of the payment of the
amounts described in Section 1 of this Agreement, Rogers hereby agrees on behalf
of himself, his agents, assignees, attorneys, successors, assigns, heirs and
executors, to, and Rogers does hereby, fully and completely forever release the
Beneficiaries and their respective past, current and future affiliates,
predecessors and successors and all of their respective past and/or present
officers, directors, partners, members, managing members, managers, employees,
agents, representatives, administrators, attorneys, insurers and fiduciaries, in
their individual and/or representative capacities (hereinafter collectively
referred to as the “Company Releasees”), from any and all causes of action,
suits, agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialities, covenants, contracts, variances,
trespasses, extents, executions and demands of any kind whatsoever, which Rogers
or his agents, assignees, attorneys, successors, assigns, heirs and executors
ever had, now have or may have against Company Releasees or any of them, in law,
admiralty or equity, whether known or unknown to Rogers, for, upon, or by reason
of, any matter, action, omission, course or thing whatsoever occurring up to the
date this Agreement is signed by Rogers (such date, as set forth on the
signature page attached hereto, the “Execution Date”), including, without
limitation, in connection with or in relationship to Rogers employment or other
service relationship with PRIMEDIA, the termination of any such employment or
service relationship and any applicable employment, compensatory or equity
arrangement with PRIMEDIA (including, without limitation, the Employment
Agreement, any exhibits attached thereto, any amendments thereto, and any equity
or employee benefit plans, programs, policies or other arrangements), any claims
of breach of contract, wrongful termination, retaliation, fraud, defamation,
infliction of emotional distress or national origin,

 

6

--------------------------------------------------------------------------------


 

race, age, sex, sexual orientation, disability, medical condition or other
discrimination or harassment, (such released claims are collectively referred to
herein as the “Released Claims”); provided that such Released Claims shall not
include any claims (i) to enforce Rogers’ rights or obligations under, or
specifically referred to in, this Agreement, (ii) related to, or arising under,
Section 15 of the Employment Agreement, (iii) vested rights under PRIMEDIA’s
benefit plans (other than any equity or equity-based compensation or benefit
plans, aside from the PRIMEDIA Stock Purchase Plan) or (iv) a claim for Taxes
that Rogers incurs as a result of conduct of PRIMEDIA (other than in accordance
with the terms of any agreement between Rogers and PRIMEDIA) to the extent such
claim exists under applicable law.

2.2           Waiver.  Notwithstanding the generality of Section 2.1, but
subject to the proviso contained in the last sentence of Section 2.1, the
Released Claims include, without limitation: (i) any and all claims relating to
base salary or bonus payments or benefits pursuant to the Employment Agreement,
other than those payments and benefits specifically provided for in Sections
1.1, 1.3, and 1.4 of this Agreement; (ii) any and all claims identified in
Section 2.3 of this Agreement, below, other than those rights and benefits
specifically provided for under Section 1.2 of this Agreement; (iii) any and all
claims identified under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Civil Rights Act of 1971, the
Civil Rights Act of 1991, the Fair Labor Standards Act, Employee Retirement
Income Security Act of 1974, the Americans with Disabilities Act, the Family and
Medical Leave Act of 1993, the Fair Employment and Housing Act, and any and all
other federal, state or local laws, statutes, rules and regulations pertaining
to employment or otherwise; and (iv) any claims for wrongful discharge, breach
of contract, fraud, misrepresentation or any compensation claims, or any other
claims under any statute, rule or regulation or under the common law, including
compensatory damages, punitive damages, attorney’s fees, costs, expenses and all
claims for any other type of damage or relief.

THIS MEANS THAT, BY SIGNING THIS AGREEMENT, ROGERS WILL HAVE WAIVED ANY RIGHT
ROGERS MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST PRIMEDIA
RELEASEES BASED ON ANY RELEASED CLAIM UP TO THE DATE OF THE SIGNING OF THIS
AGREEMENT.

2.3           Waiver of Equity Rights.  Except as provided for in Section 1.2 of
this Agreement, in consideration of the payments and benefits provided for
elsewhere in Section 1 of this Agreement, and for other good and valuable
consideration, Rogers hereby forever waives, releases and fully relinquishes any
right or title to any and all equity, including but not limited to stock and
stock options, whether granted to Rogers as of the Termination Date or not, in
PRIMEDIA or any subsidiary, partner or joint venture of PRIMEDIA, including
without limitation About, Inc., About.com and any of the internet ventures
listed on Schedule A hereto; provided, however, that nothing in this Section 2.3
shall be construed to limit in any way Rogers’ right to purchase any such equity
in the open market or pursuant to the PRIMEDIA Stock Purchase Plan or Thrift and
Retirement Plan or Rogers’ right to hold and sell any such equity held by Rogers
as of the date hereof (or which he shall otherwise acquire upon the exercise of
the Options or upon the distribution of the Restricted Shares to Rogers, in each
case as provided hereunder).

2.4           PRIMEDIA Release.  For and in consideration of the undertakings of
Rogers in Sections 2.1, 2.2 and 2.3 above, and for other good and valuable
consideration the receipt of which is hereby acknowledged, PRIMEDIA hereby
agrees on behalf of PRIMEDIA,

 

7

--------------------------------------------------------------------------------


 

the other Beneficiaries, their affiliates, agents, assignees, attorneys,
successors and assigns (the “Company Releasors”) to, and the Company Releasors
do hereby, fully and completely forever release Rogers, his agents, assignees,
attorneys, successors and assigns, heirs and executors (hereinafter collectively
referred to as the “Rogers Releasees”) from any and all causes of action, suits,
agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, variances,
trespasses, extents, executions and demands of any kind whatsoever which the
Company Releasors ever had, now have or may have against Rogers Releasees or any
of them, in law, admiralty or equity, whether known or unknown to the Company
Releasors, for, upon, or by reason of, any matter, action, omission, course or
thing whatsoever occurring up to the date this Agreement is signed by PRIMEDIA,
including, without limitation, in connection with or in relationship to Rogers’
employment or other service relationship with PRIMEDIA, the termination of any
such employment or service relationship and to any applicable employment,
compensatory or equity arrangement with PRIMEDIA (including, without limitation,
the Employment Agreement, any exhibits attached thereto, any amendments thereto,
and any equity or employee benefit plans, programs, policies or other
arrangements), any claims of breach of contract, wrongful termination,
retaliation, fraud, defamation, breach of fiduciary duty, infliction of
emotional distress or national origin, race, age, sex, sexual orientation,
disability, medical condition or other discrimination or harassment, (such
released claims are collectively referred to herein as the “Company Released
Claims”); provided that such Company Released Claims shall not include (i) any
claims to enforce the Company Releasors’ rights or obligations under, or with
respect to, this Agreement or (ii) a claim for Taxes that PRIMEDIA was required
by law to pay on Rogers’ behalf to the extent such claim exists under applicable
law.

2.5           Representations and Warranties; Acknowledgements and Agreements.


(A)           REPRESENTATIONS AND WARRANTIES.  ROGERS AND PRIMEDIA EACH
REPRESENTS THAT (A) THEY HAVE READ CAREFULLY AND FULLY UNDERSTAND THE TERMS OF
THIS AGREEMENT AND (B) UPON EXECUTION AND DELIVERY OF THIS AGREEMENT BY EACH OF
ROGERS AND PRIMEDIA, THIS AGREEMENT SHALL BE A VALID AND BINDING OBLIGATION OF
EACH OF ROGERS AND PRIMEDIA (AND, UPON EXECUTION BY PRIMEDIA, OF THE
BENEFICIARIES), RESPECTIVELY, ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR
AFFECTING CREDITORS’ RIGHTS GENERALLY.  ROGERS FURTHER REPRESENTS THAT HE HAS
BEEN ADVISED TO CONSULT WITH AN ATTORNEY AND THAT HE HAS AVAILED HIMSELF OF THE
OPPORTUNITY TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.


(B)           ACKNOWLEDGEMENTS AND AGREEMENTS.  ROGERS AND PRIMEDIA EACH
ACKNOWLEDGES AND AGREES THAT THEY ARE EXECUTING THIS AGREEMENT WILLINGLY,
VOLUNTARILY AND KNOWINGLY, OF THEIR OWN FREE WILL, AND THAT THEY HAVE NOT RELIED
ON ANY REPRESENTATIONS, PROMISES OR AGREEMENTS OF ANY KIND MADE TO EACH OTHER IN
CONNECTION WITH THEIR RESPECTIVE DECISIONS TO ACCEPT THE TERMS OF THIS
AGREEMENT, OTHER THAN THOSE SET FORTH IN THIS AGREEMENT.  ROGERS FURTHER
ACKNOWLEDGES, UNDERSTANDS, AND AGREES THAT HIS EMPLOYMENT WITH PRIMEDIA HAS
TERMINATED EFFECTIVE AS OF THE TERMINATION DATE, THAT THE PROVISIONS OF SECTION
1 OF THIS AGREEMENT ARE IN LIEU OF ANY AND ALL PAYMENTS AND BENEFITS TO WHICH
ROGERS MAY OTHERWISE BE ENTITLED TO RECEIVE PURSUANT TO THE EMPLOYMENT
AGREEMENT, 4/5/6 STOCK OPTION AGREEMENT AND THE ORIGINAL STOCK OPTION AGREEMENT
(AND THE PRIMEDIA STOCK PURCHASE AND OPTION PLAN PURSUANT TO WHICH SUCH OPTIONS
WERE GRANTED), THAT ROGERS WILL NOT BE REEMPLOYED BY PRIMEDIA, AND THAT ROGERS
WILL

 

8

--------------------------------------------------------------------------------


 


NOT APPLY FOR OR OTHERWISE SEEK EMPLOYMENT WITH PRIMEDIA OR ANY OF ITS PARENTS,
COMPANIES, SUBSIDIARIES, DIVISIONS OR AFFILIATES. NOTWITHSTANDING THE PRECEDING
SENTENCE, BUT SUBJECT TO ROGERS’ COMPLIANCE WITH HIS CONFIDENTIALITY OBLIGATIONS
UNDER SECTION 13 OF THE EMPLOYMENT AGREEMENT AND HIS OTHER OBLIGATIONS UNDER
SECTION 4.2 OF THIS AGREEMENT, NOTHING HEREUNDER SHALL LIMIT ROGERS FROM AT ANY
TIME (I) APPROACHING PRIMEDIA ABOUT PURCHASING, (II) PARTICIPATING IN ANY EFFORT
TO PURCHASE, OR (III) PURCHASING FROM PRIMEDIA, IN EACH CASE INDIVIDUALLY OR AS
PART OF A BIDDING GROUP, PRIMEDIA OR ANY PROPERTY OWNED BY PRIMEDIA.  ROGERS
ACKNOWLEDGES THAT HE HAS BEEN ADVISED THAT HE IS ENTITLED TO TAKE AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER WHETHER HE WANTS TO SIGN THIS AGREEMENT AND
THAT THE AGE DISCRIMINATION IN EMPLOYMENT ACT GIVES HIM THE RIGHT TO REVOKE THIS
AGREEMENT WITHIN SEVEN (7) DAYS AFTER HE SIGNS THIS AGREEMENT, AND ROGERS
UNDERSTANDS THAT, AS OF THE DATE OF THIS AGREEMENT, HE WILL NOT RECEIVE ANY
PAYMENTS UNDER THIS AGREEMENT UNTIL SUCH SEVEN (7) DAY REVOCATION PERIOD (THE
“REVOCATION PERIOD”) HAS PASSED AND THEN, ONLY IF HE HAS NOT REVOKED THIS
AGREEMENT.  TO THE EXTENT ROGERS HAS EXECUTED THIS AGREEMENT WITHIN LESS THAN
TWENTY-ONE (21) DAYS AFTER ITS DELIVERY TO HIM, ROGERS HEREBY ACKNOWLEDGES THAT
HIS DECISION TO EXECUTE THIS AGREEMENT PRIOR TO THE EXPIRATION OF SUCH
TWENTY-ONE (21) DAY PERIOD WAS ENTIRELY VOLUNTARY, AND TAKEN AFTER CONSULTATION
WITH AND UPON THE ADVICE OF HIS ATTORNEY.


3.                                      EFFECTS OF SETTLEMENT

Rogers and PRIMEDIA, on behalf of itself and the other the Beneficiaries, agree
that the payments and benefits by PRIMEDIA, and the acceptance by Rogers of the
same, all as provided in Section 1 of this Agreement, and the execution of this
Agreement are the result of a compromise of disputed claims, and shall never for
any purpose be considered an admission of liability or responsibility by Rogers,
PRIMEDIA, or the other Beneficiaries, and each of Rogers and PRIMEDIA (on behalf
of itself and the other Beneficiaries) expressly denies any liability.


4.                                      PRESS RELEASES; PROHIBITED STATEMENTS;
CONTINUING EFFECTIVENESS OF COVENANTS IN EMPLOYMENT AGREEMENT

4.1           Press Releases and Other Statements Regarding this Agreement. 
Rogers and PRIMEDIA hereby mutually agree not to issue any press release or
otherwise publicize this Agreement or the settlement of their disputes, and to
limit any statement in response to inquiry from the news media or otherwise to:
“The matter has been resolved.”

4.2           Statements by PRIMEDIA and Rogers.  Except as permitted in Section
4.1 above, neither party hereto shall issue any press release or other public
statement or make any statement (and PRIMEDIA shall further use its commercially
reasonable efforts to prevent any director, officer, or any members of the firms
of the controlling shareholders of, PRIMEDIA (any of the foregoing, a “PRIMEDIA
Affiliate”) from issuing any press release or other public statement or making
any statement), directly or through any entity or intermediary, which is
reasonably intended or reasonably likely to become public, that is derogatory
or  disparaging of, or damaging to, that alleges improper conduct by, or that is
reasonably likely or intended to cause damage or embarrassment (any such
statement, a “Prohibited Statement”) to Rogers, PRIMEDIA or any PRIMEDIA
Affiliate, as applicable; provided, however, that each of Rogers, PRIMEDIA and
any PRIMEDIA Affiliate, as applicable, shall be permitted to: (i) make any
statement that is required by applicable securities laws or other laws to be
included in a filing or disclosure document; (ii) defend itself or himself (as
applicable) against any statement made by

 

9

--------------------------------------------------------------------------------


 

Rogers, PRIMEDIA or any PRIMEDIA Affiliate, as applicable, that is a Prohibited
Statement regarding Rogers, PRIMEDIA or any PRIMEDIA Affiliate, as applicable,
so long as the defending party (Rogers, PRIMEDIA or the PRIMEDIA Affiliate, as
applicable), (x) reasonably believes that the statements made in such defense of
a Prohibited Statement are not false statements and (y) makes statements in such
defense that are directly responsive to the Prohibited Statement; and (iii)
provide truthful testimony in any legal proceeding; provided, further, in the
case of (i) and (iii) above, each party hereto shall provide the other party
hereto with reasonable advance notice of such statement or testimony.


4.3           CONTINUATION OF RESTRICTIVE COVENANTS; SEPARATE LIABILITY;
EQUITABLE RELIEF.


(A)           CONTINUATION OF RESTRICTIVE COVENANTS. ROGERS AGREES AND
ACKNOWLEDGES THAT THE PROVISIONS OF SECTION 13 OF THE EMPLOYMENT AGREEMENT SHALL
CONTINUE IN FULL FORCE AND EFFECT FOLLOWING THE TERMINATION DATE, PURSUANT TO
THEIR TERMS.


(B)           SEPARATE LIABILITY.  ROGERS AGREES AND UNDERSTANDS THAT HIS
OBLIGATIONS SET FORTH IN SECTIONS 4.1 AND 4.2 OF THIS AGREEMENT (AND SECTION 13
OF THE EMPLOYMENT AGREEMENT) ARE SEPARATE FROM ANY OTHER PROVISIONS IN THIS
AGREEMENT AND THAT ANY BREACH OF THOSE PROVISIONS (OR ANY OF THE PROVISIONS OF
SECTION 13 OF THE EMPLOYMENT AGREEMENT) MAY BE TREATED BY ANY OF THE PRIMEDIA
AFFILIATES AS A BREACH OF THIS AGREEMENT FOR WHICH ROGERS MAY BE SEPARATELY
LIABLE.  PRIMEDIA FURTHER AGREES AND UNDERSTANDS THAT THE OBLIGATIONS SET FORTH
IN SECTIONS 4.1 AND 4.2 OF THIS AGREEMENT ARE SEPARATE FROM ANY OTHER PROVISIONS
IN THIS AGREEMENT AND THAT ANY BREACH OF THOSE PROVISIONS MAY BE TREATED BY
ROGERS AS A BREACH OF THIS AGREEMENT FOR WHICH PRIMEDIA MAY BE SEPARATELY
LIABLE.


(C)           EQUITABLE RELIEF.  ROGERS AND PRIMEDIA EACH ACKNOWLEDGES AND
AGREES THAT THE OTHER PARTY’S REMEDIES AT LAW FOR A BREACH OR THREATENED BREACH
OF ANY OF THE PROVISIONS OF SECTION 4 ABOVE WOULD BE INADEQUATE AND THAT THE
PARTIES WOULD SUFFER IRREPARABLE DAMAGES AS A RESULT OF SUCH BREACH OR
THREATENED BREACH.  IN RECOGNITION OF THIS FACT, ROGERS AND PRIMEDIA EACH AGREES
THAT, IN THE EVENT OF SUCH A BREACH OR THREATENED BREACH, IN ADDITION TO ANY
REMEDIES AT LAW, THE OFFENDED PARTY MAY, WITHOUT POSTING ANY BOND, OBTAIN
EQUITABLE RELIEF IN THE FORM OF SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING
ORDER, TEMPORARY OR PERMANENT INJUNCTION OR ANY OTHER EQUITABLE REMEDY WHICH MAY
THEN BE AVAILABLE.


5.                                      GOVERNING LAW; DISPUTE RESOLUTION; LEGAL
FEES

5.1           Governing Law.  This Agreement shall each be governed and
interpreted in accordance with and enforced in all respects pursuant to the laws
of the State of New York, irrespective of the choice of law rules of that or any
other state.

 

5.2           Resolution of Disputes; Legal Fees.

(a)           Resolution of Disputes.  Except to the extent otherwise provided
in Section 4.3(c) of this Agreement, any disagreement or controversy arising out
of or relating to this Agreement shall be exclusively resolved by way of
confidential arbitration.  Either party may submit the disagreement or
controversy to arbitration in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association
(“AAA”), such arbitration to be conducted before a panel of three arbitrators,
one selected by each of the parties hereto and the third by the two other
arbitrators so selected.  The arbitration shall be held in New York, New York. 
The arbitrators shall be bound by the express terms of the Agreement.

 

10

--------------------------------------------------------------------------------


 

(b)           Legal Fees.  PRIMEDIA and Rogers shall each pay half of all costs
of the arbitrators referenced in Section 5.2(a) above; provided, however, that
in any arbitration, the arbitrators shall award attorneys’ fees (and all other
related costs) incurred in connection with the arbitration to the party in the
arbitration that prevailed on substantially all of the material issues in
dispute in such arbitration.  Notwithstanding the foregoing, in the event that
one of the material issues in dispute relates to alleged violation(s) by either
of the parties (or, if applicable, by a PRIMEDIA Affiliate) of the restrictive
covenants set forth in Section 4.2 of this Agreement, the arbitrator shall
separately determine and allocate a portion of the attorneys’ fees (and other
related costs, including fees incurred in connection obtaining or defending
against any action injunctive relief) of the party to the proceeding who
prevails on such issue as fees (and related costs) which the party to the
proceeding who does not prevail on this issue shall be required to pay.  The
award rendered in any such proceeding, shall be made in writing and shall be
final and binding on the parties thereto, and judgment upon the award may be
entered in any court having competent jurisdiction thereof.


6.                                      SEVERABILITY

If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement or the remaining portion of a partially invalid provision, which
shall remain in force, and the provision in question shall be modified by the
court so as to be rendered enforceable.


7.                                      CONSTRUCTION

Each party and its counsel have reviewed this Agreement and have been provided
the opportunity to review this Agreement and accordingly, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement. 
Instead, the language of all parts of this Agreement shall be construed as a
whole, and according to their fair meaning, and not strictly for or against
either party.


8.                                      ACCEPTANCE AND EFFECTIVENESS

This Agreement shall become effective immediately upon Rogers’ execution of this
Agreement; provided, however, that PRIMEDIA’s obligation to make any of the
payments provided for in Section 1.1 of this Agreement shall become effective on
the eighth (8th) day following the Execution Date, so long as Rogers had not
revoked Section 2.1 of this Agreement as permitted under Section 2.5(b) of this
Agreement, which 8th day shall be referred to herein as the “Effective Date”.


9.                                      MISCELLANEOUS

9.1           Entire Agreement.  Except as set forth in this Agreement, the
Agreement sets forth the entire agreement between the parties hereto, and fully
supersedes any and all prior agreements or understandings.  Notwithstanding the
foregoing, this Agreement shall not supersede Sections 7(e), 12(i), 13, 15, 16,
18, 19, 20 and 22 of the Employment Agreement, which, in each case, shall
continue in full force and effect after the date hereof.

9.2           Third Party Beneficiaries.  Except with respect to Sections 2 and
3 of this Agreement, which are intended to benefit PRIMEDIA as well as the other
Beneficiaries, and

 

11

--------------------------------------------------------------------------------


 

except with respect to Section 4 of this Agreement, which is intended to benefit
PRIMEDIA as well as the other PRIMEDIA Affiliates, in each such case to the
extent stated, nothing expressed or implied in this Agreement is intended to
confer any rights, remedies, obligations or liabilities upon any person other
than PRIMEDIA and Rogers; provided, that the PRIMEDIA Affiliates shall also be
bound by or subject to the provisions of Section 5.2(b).

 

9.3           Notices.  All notices hereunder shall be in writing and shall be
deemed to have been duly given when delivered by hand, or on day after sending
by express mail or other overnight courier service or three days after sending
by certified mail or registered mail, postage prepaid, return receipt
requested.  Any notice shall be sent as follows:

 

                                To Rogers

 

At Rogers’ home address as reflected on the personnel records of PRIMEDIA as of
the date hereof

 

                                With a copy to:

 

                                The Bachelder Firm
                                780 Third Avenue
                                New York, NY  10014
                                Attention:  Scott Price, Esq.

 

                                To PRIMEDIA

 

                                PRIMEDIA, INC.

                                745 Fifth Avenue

                                New York, New York 10151

                                Attention:  General Counsel

 

                                With a copy to:

 

                                Simpson Thacher & Bartlett LLP

                                425 Lexington Avenue

                                New York, New York 10017

                                Attn:  Alvin Brown, Esq.

 

9.4           Binding Agreement; Assignment; Transfers.  This Agreement is
binding upon, and shall inure to the benefit of Rogers and each of PRIMEDIA and
the other Beneficiaries and to each party’s heirs (in the case of Rogers),
executors, administrators, successors and assigns.  In the event of Rogers’
death or a judicial determination of Rogers’ incompetence, the compensation and
benefits due Rogers under this Agreement shall be paid to Rogers’ estate or
legal representative, as the case may be, and any references in this Agreement
to Rogers shall be deemed to refer, where appropriate, to Rogers’ estate or
other legal representative or to Rogers’ designated beneficiary or
beneficiaries.  PRIMEDIA is entitled to assign or otherwise transfer its
obligations and rights to any of its affiliates; provided, however, that to the
extent such affiliate does not perform or otherwise satisfy PRIMEDIA’s
obligations as set forth in this Agreement, PRIMEDIA shall remain liable to
Rogers for all such obligations; provided, further, however, that in the event
of a sale of all or substantially all of the assets, stock

 

12

--------------------------------------------------------------------------------


 

or business of PRIMEDIA, the acquirer thereof shall be required to assume this
Agreement and all obligations to Rogers hereunder.

 

9.5           Counterparts.  This Agreement may be executed in one or more
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all which taken
together shall constitute one and the same agreement.

 

[Signatures on next page.]

 

13

--------------------------------------------------------------------------------


 

PLEASE READ AND CONSIDER THIS AGREEMENT CAREFULLY BEFORE EXECUTING.  THIS
SETTLEMENT AGREEMENT AND RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

Dated:

 

 

PRIMEDIA, INC.

 

 

 

 

 

 

 

By:

 

/s/ Beverly C. Chell

 

 

 

 

 

Title: Vice Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THOMAS S. ROGERS

 

 

 

 

 

 

Dated:

 

 

/s/ Thomas S. Rogers

 

 

14

--------------------------------------------------------------------------------


 

Schedule A

 

 

Businesses that have separate Internet ventures in which Mr. Rogers received the
options for 3% of the equity, but did not receive the 2% purchase equity to
which he is entitled:

 

1.  Industryclick

2.  HPCi

3.  Teen Portal

•       Seventeen

•       Teen Mag

•       Gurl.com

4.  AmericanBaby.com

5.  ModernBride.com

6.  Equine Group

•       Arabian Horse World

•       Equus

•       Dressage Today

•       Horse & Rider

•       Practical Horseman

7.  History Group

•       History Online

•       American History Online

•       America’s Civil War Online

•       British Heritage Online

•       Civil War Times Online

•       Military History Online

•       Vietnam Online

•       Wild West Online

•       World War II Online

•       Historic Traveler Online

•       Military History Classic Online

                8.  Shutterbug

                9.  Craftsmag.com

                10. Outdoor Group

•       Bodyboarder Online

•       Surfing

•       SG Online

•       Fly Fisherman

•       Bow Hunter

•       In-Fisherman

•       Wall In-sider

•       Florida Sportsman

•       Shooting Times

•       Shotgun News

•       Game & Fish

•       North American Whitetail

•       Canoe & Kayak

•       Climbing

•       Kit Planes

 

Businesses that have separate Internet ventures in which Mr. Rogers received
neither the 3% options nor the 2% purchase equity, and is entitled to 5% of the
equity:

 

1.  Federal Sources

2.  Primedia Workplace Learning

3.  Kagan/Simba

4.  ChannelOne.com

5.  Films for the Humanities

6.  Gravity Games Online

7.  Domaina.com

8.  Real Estate.com

9.  Soap Opera Digest and Weekly

10. Primedia Magazine Store (on-line sales of magazines)

11. Primedia Consumer Magazine eCommerce business

12. Outdoorsbest.com

• Guns & Ammo

• Handguns

• Gun Dog

• Petersen’s Bowhunting

• Petersen’s Hunting

• Rifle Shooter

• Wild Fowl

13. NY Metro.com

14. Marine

•       Power and MotorYacht

•       Sail

15. Gems

•       Colored Stone

•       Lapidary Journal

16. Auto Portal

•       Automobile

•       Motor Trend

•       Truck Trend

17. Crafts

•       Craft Trends

•       Creative Machine & Embroidery

•       Creating Keepsakes

•       McCall’s Quilting

•       McCall’s Quick Quilts

•       Quilter’s Newsletter

•       Quiltmaker

•       Sew News

•       Simple Scrap Books

•       Step by Step Beads

18. Action Sports

•       Bike

•       Climbing

•       Kitplanes

•       Powder

•       Skateboarder

•       Slam

•       Snowboarder

•       Surfer

19. High Technology

•       Audio Visual Interiors

•       EDigital Photo

•       Home Theatre

•       Petersen’s Photographic

•       Stereophile

 

 

 

15

--------------------------------------------------------------------------------


 

 

Schedule B

 

Company-paid and supplemental life insurance

 

On the Effective Date, PRIMEDIA will pay Rogers a cash lump sum in the amount
of  $4,063.73 in respect of the continuation, from the Termination Date through
April 16, 2005, of life insurance benefits to which Rogers was entitled
immediately prior to the Termination Date.

 

Accidental death & dismemberment insurance

 

On the Effective Date, PRIMEDIA will pay Rogers a cash lump sum in the amount of
$416.75 in respect of the continuation, from the Termination Date through April
16, 2005, of accidental death & dismemberment insurance benefits to which Rogers
was entitled immediately prior to the Termination Date.

 

Short-term disability benefits

 

PRIMEDIA will provide Rogers with short-term disability benefit coverage, on a
self-insured basis, on the same terms and conditions under which Rogers is
entitled to receive short-term disability benefits immediately prior to the
Termination Date ($1,000 per week for up to 26 weeks of disability), from the
Termination Date through April 16, 2005.

 

Long-term disability benefits

 

Effective as of the Termination Date, PRIMEDIA will continue to provide Rogers
with long-term disability insurance, either through PRIMEDIA’s long-term
disability carrier or on a self-insured basis, from the Termination Date through
April 16, 2005, that provides equivalent benefits to those provided under
PRIMEDIA’s long-term disability insurance plan to which Rogers is entitled
immediately prior to the Termination Date, at the same cost to Rogers payable
prior to the Termination Date.  In connection with the foregoing, Rogers shall,
if requested by PRIMEDIA, submit to such physical examination as may be
necessary as a condition of the issuance of any such long-term disability
policy.  For the avoidance of doubt, the long-term disability insurance to be
provided hereunder does not include any special supplemental long-term
disability insurance previously provided to Rogers in lieu of the provision of
an automobile.

 

Health Reimbursement Account (“HRA”)

On the Effective Date, PRIMEDIA will pay Rogers a cash lump sum in the amount
of  $2,112.48 in respect of his participation in PRIMEDIA’s HRA program in
respect of the period beginning on the Termination Date and ending on April 16,
2005.

 

Dependent Care Reimbursement Account (“DCRA”)

On the Effective Date, PRIMEDIA will pay Rogers a cash lump sum in the amount
of  $4,062.43 in respect of his participation in PRIMEDIA’s DCRA program in
respect of the period beginning

 

16

--------------------------------------------------------------------------------


 

on the Termination Date and ending on April 16, 2005.  Amounts held in Rogers
name under such Plan shall be distributed to Rogers in accordance with the terms
of the Plan.

 

Schedule B, cont’d

 

Thrift & Retirement Plan (“Savings Plan”)

 

No later than ten (10) days after the Termination Date, PRIMEDIA will pay Rogers
a cash lump sum in the amount of  $24,651.92 in respect of his participation in
PRIMEDIA’s Savings Plan, in respect of the period beginning on the Termination
Date and ending on April 16, 2005.  Amounts held in Rogers name under such Plan
shall be distributed to Rogers in accordance with the terms of the Plan.  In
addition, PRIMEDIA will pay Rogers a cash lump sum in the amount of $10,571.21
in respect of any unvested amounts in his PRIMEDIA Savings Plan account.

 

Employee Stock Purchase Plan

 

No later than ten (10) days after the Termination Date, PRIMEDIA will pay Rogers
a cash lump sum in the amount of  $4,705.00 in respect of his participation in
PRIMEDIA’s Employee Stock Purchase Plan, in respect of the period beginning on
the Termination Date and ending on April 16, 2005.

 

Transportation Account

 

No later than ten (10) days after the Termination Date, PRIMEDIA will pay Rogers
cash lump sum in the amount of $633.73 in respect of his participation in
PRIMEDIA’s Transportation Account program, in respect of the period beginning on
the Termination Date and ending on April 16, 2005.

 

Parking Account

 

No later than ten (10) days after the Termination Date, PRIMEDIA will pay Rogers
a cash lump sum in the amount of $389.99 in respect of his participation in
PRIMEDIA’s Parking Account program, in respect of the period beginning on the
Termination Date and ending on April 16, 2005.

 

 

17

--------------------------------------------------------------------------------


 

Schedule C

 

                The Lease Payment shall be paid to TRget Media, LLC in respect
of the office accommodations to be provided Rogers at 150 E 52nd, 31st floor,
New York, New York (the “Leased Office”).

 

                In addition to the Lease Payment, PRIMEDIA shall provide the
following equipment and services during the Lease Period (to the extent such
equipment is, as of the Termination Date, already provided to Rogers, such
equipment and type of services being so provided with respect to such equipment
shall be deemed to satisfy the agreement to provide the following):

 

•                    Land and cellular phone service, high-speed internet
access, cable TV access, Blackberry service and utilities at the Leased Office

•                    Computers (currently being provided) for Rogers and
assistant at the Leased Office

•                    Fax machines (currently being provided) for Rogers and
assistant at the Leased Office

•                    Blackberry (currently being provided) e-mail devices for
Rogers assistant

•                    Cell phone for Rogers (currently being provided)

•                    Support and repair services for computer, Blackberry and
telecommunications equipment at Rogers’ home and Leased Office locations

•                    Full-time secretarial assistance as described below

•                    Moving of office furnishings, file cabinets and equipment
from Rogers’ current office to the Leased Office; provided, however, in the
event that Rogers’ has previously paid a moving company to move such
furnishings, cabinets and equipment, Rogers shall provide a copy of the bill and
reasonable evidence of such payment, in which case PRIMEDIA shall reimburse
Rogers for such expenses within ten (10) business days after receipt of such
documentation.

•                    Continued delivery to Rogers of up to a reasonable number
of PRIMEDIA publications indicated by Rogers, unless and until such publications
ceased to be controlled by PRIMEDIA or any of its subsidiaries at the address
specified by Rogers.

•                    Office supplies for the Leased Office.

 

                For purposes hereof, the parties agree that (i) the secretary,
Kathleen McMorrow, who is currently made available by PRIMEDIA to Rogers (the
“Assistant”) shall, at Rogers election, continue to be made available to him
through the Lease Period at the Leased Office during regular business hours (as
set forth in PRIMEDIA’s employee handbook applicable for such Assistant), (ii)
PRIMEDIA shall continue the Assistant on PRIMEDIA’s payroll with customary
benefits through the Lease Period and (iii) PRIMEDIA shall continue to honor the
terms of that certain letter agreement dated February 13, 2003 between the
Assistant and PRIMEDIA, attached hereto.

 

 

18

--------------------------------------------------------------------------------
